                                                                          Case 4:20-cv-01571-YGR Document 20 Filed 06/29/20 Page 1 of 2




                                                                  1                                      UNITED STATES DISTRICT COURT
                                                                  2                                    NORTHERN DISTRICT OF CALIFORNIA
                                                                  3
                                                                      WILLIE ROMERO SANTIAGO,                             Case No.: 20-CV-1571 YGR
                                                                  4
                                                                                   Plaintiff,                             ORDER DENYING MOTION FOR
                                                                  5                                                       APPOINTMENT OF COUNSEL WITHOUT
                                                                             vs.                                          PREJUDICE; CONTINUING CASE
                                                                  6                                                       MANAGEMENT CONFERENCE
                                                                      MEGAN J. BRENNAN, United States
                                                                  7   Postmaster General,
                                                                  8                Defendant.
                                                                  9

                                                                 10          The Court has reviewed plaintiff Willie R. Santiago’s Motion for Appointment of Counsel, as
                                                                 11   well as his requests: (1) for oral argument, a protective order, and to be relieved of his discovery
                               Northern District of California




                                                                 12   obligations; (2) to assign a medical expert, a special mater, and to impose a dispositive motion; (3) his
United States District Court




                                                                 13   request to assign a magistrate to review his case and conduct a discovery meeting, and set a trial date
                                                                 14   in July 2020; (4) his request to amend his pleadings to name additional defendants violating his First
                                                                 15   Amendment rights and retaliating against him; (5) his request to amend his pleadings to restate his
                                                                 16   request for relief; (6) his request to amend his complaint to add additional defendants and issue trial
                                                                 17   subpoenas; and (7) his case management statement. (See Dkt. Nos. 12-19.)
                                                                 18          First, with respect to the case management conference currently scheduled for July 6, 2020,
                                                                 19   that conference is CONTINUED to August 10, 2020, at 2:00 p.m. The Court notes that plaintiff has
                                                                 20   filed a proof of service on defendant Megan J. Brennan which indicates that she was served by
                                                                 21   delivery to authorized agent Boissaye Arkiatou on April 29, 2020, at 3:16 p.m. (Dkt. No. 11.)
                                                                 22   Defendant has not yet appeared and 60 days have not elapsed from service on defendant, an officer of
                                                                 23   a United States agency. See Fed. Rules Civ. Pro. 12(a)(2), (3).
                                                                 24          Second, with respect to plaintiff’s request for appointment of counsel, in civil proceedings
                                                                 25   such as the one here, there generally is no constitutional right to counsel, unlike in criminal
                                                                 26   proceedings. United States v. 30.64 Acres of Land, 795 F.2d 796, 801 (9th Cir. 1986) (“There is
                                                                 27   normally. . . no constitutional right to counsel in a civil case.”). The Court has a limited power only to
                                                                 28   “request an attorney to represent any person unable to afford counsel,” in exceptional circumstances.
                                                                          Case 4:20-cv-01571-YGR Document 20 Filed 06/29/20 Page 2 of 2




                                                                  1   See 28 U.S.C. § 1915(e)(1); Agyeman v. Corr. Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004)
                                                                  2   (decision of whether to request counsel is within the discretion of the court and is “granted only in
                                                                  3   exceptional circumstances”). For the Court to determine whether “exceptional circumstances” exist, it
                                                                  4   must make an evaluation of the likelihood of plaintiff’s success on the merits of his claims as well as
                                                                  5   his ability articulate those claims on his own, considering the complexity of the legal issues. See
                                                                  6   Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986) (citing Weygandt v. Look, 718 F.2d 952,
                                                                  7   954 (9th Cir. 1983)). At this stage of the proceedings, the Court is unable to determine whether
                                                                  8   exceptional circumstances are present here. Accordingly, plaintiff’s Motion for Appointment of
                                                                  9   Counsel is DENIED WITHOUT PREJUDICE. The Court may reconsider on its own motion and request
                                                                 10   appointment of counsel later in the proceedings.
                                                                 11          With respect to plaintiff’s additional requests, the Court will discuss these matters with
                                                                 12   plaintiff at the case management conference.
                               Northern District of California
United States District Court




                                                                 13          The Court advises plaintiff that a handbook for self-represented litigants, as well as templates
                                                                 14   for commonly used documents and other information, can be found at:
                                                                 15   https://cand.uscourts.gov/about/court-programs/legal-help-desks/. Additional assistance may be
                                                                 16   available by making an appointment with the Legal Help Center. There is no fee for this service.
                                                                 17   To make an appointment with the Legal Help Center, call 415-782-8982 or email
                                                                 18   federalprobonoproject@sfbar.org.
                                                                 19          The Court further notes that self-represented (“pro se”) parties with existing cases before this
                                                                 20   court may register to become ECF users and may file documents electronically without first obtaining
                                                                 21   a judge’s permission. Further information is available at: https://cand.uscourts.gov/cases-e-filing/cm-
                                                                 22   ecf/setting-up-my-account/e-filing-self-registration-instructions-for-pro-se-litigants/
                                                                 23          This Order Terminates Docket Number 12.
                                                                 24          IT IS SO ORDERED.
                                                                      Date: June 29, 2020                                _______________________________________
                                                                 25
                                                                                                                               YVONNE GONZALEZ ROGERS
                                                                 26                                                        UNITED STATES DISTRICT COURT JUDGE

                                                                 27

                                                                 28



                                                                                                                          2
